Name: Commission Regulation (EEC) No 603/81 of 5 March 1981 postponing the date for the take-over and amending certain selling prices of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 298/80
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 61 / 14 Official Journal of the European Communities 7 . 3 . 81 COMMISSION REGULATION (EEC) No 603/81 of 5 March 1981 postponing the date (or the take-over and amending certain selling prices of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 298/80 HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 298/80 , the date '1 August 1980' is hereby replaced by '1 October 1980'. Article 2 Annex I to Regulation (EEC) No 298/80 is hereby replaced by the Annex to this Regulation . Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 298/80 (2), as last amended by Regulation (EEC) No 357/81 (3 ), fixed certain conditions for selling beef and veal taken over by the intervention agencies before 1 August 1980 and intended for export ; whereas the situation regarding these stocks is such that this date should be replaced by 1 October 1980 ; Whereas, in the light of current market trends, the selling price of certain forequarters and hindquarters should be altered ; Whereas, taking into account the situation in Italy and especially the necessity to supply the inhabitants affected by the earthquake of 23 November 1980 , it is necessary to allow the Italian authorities to reserve certain quantities of beef for this use ; Whereas it seems appropriate to derogate from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 (4), taking into account the administrative difficulties which the appli ­ cation of this rule raises in certain Member States ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, By derogation from Article 1 ( 1 ) of Regulation (EEC) No 298 /80 the Italian authorities are authorized to reserve certain quantities of frozen beef, taken into charge before the date provided for in Article 1 , for supply to the victims in the south of Italy following the earthquake of 23 November 1980 . Article 4 By way of derogation from the first sentence of the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , the purchase applications shall not name the coldstore or stores where the products applied for are stored. Article 5 This Regulation shall enter into force on 16 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) OJ No L 32, 9 . 2 . 1980, p . 23 . (3 ) OJ No L 39, 12 . 2 . 1981 , p . 23 . (4 ) OJ No L 251 , 5 . 10 . 1979 , p . 12 . 7. 3 . 81 Official Journal of the European Communities No L 61 / 15 ANNEXE  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ALLEGATO  BIJLAGE  ANNEX  BILAG Prix de vente en Ecus par 100 kg de produits (') Verkaufspreise in ECU je 100 kg des Erzeugnisses (') Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ¯Ã  Ã Ã Ã  Ã ¬Ã ½Ã ¬ 100 Ã Ã ³Ã  ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ (') Prezzi di vendita in ECU per 100 kg di prodotti (') Verkoopprijzen in Ecu per 100 kg produkt (') Selling price in ECU per 100 kg of product (') Salgspris i ECU pr. 100 kg af produkterne (') DEUTSCHLAND  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Bullen A 185,000  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A 243,000 DANMARK  Forfjerdinger, udskÃ ¥ret med 5 ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af : Kvier 1 161,500 Stude 1 1 63,000 Tyre P 1 69,700 Ungtyre 1 180,000  Bagfjerdinger, udskÃ ¥ret med 8 ribben , sÃ ¥kaldte »pistoler «, af : Kvier 1 240,400 Stude 1 243,000 Tyre P 254,400 Ungtyre 1 271,000 FRANCE  Quartiers avant, dÃ ©coupÃ © Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : BÃ ufs U, R et O 180,280 Jeunes bovins U, R et O 174,639  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola » provenant des : BÃ ufs U et R ( 259,327 BÃ ufs O 241,000 Jeunes bovins U et R 252,117 Jeunes bovins O 235,520 ') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'interven ­ tion dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n ° 1805/ 77. ') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndi ­ gen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. ') Ã £Ã Ã ·Ã ½ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã Ã Ã ¬ ÃÃ Ã ¿Ã Ã ¿Ã ½Ã Ã ± Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ¿Ã¡ ¿ ¦Ã ½Ã Ã ±Ã ¹ Ã ­Ã ºÃ Ã Ã  Ã Ã ¿Ã Ã Ã Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã , Ã Ã Ã  Ã  ­ ÃÃ ¿Ã ¹Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  ÃÃ ¿Ã  Ã ºÃ ±Ã Ã ­Ã Ã µÃ ¹ Ã ±Ã Ã Ã ¬, Ã ¿Ã ¯ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿ ­ Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¯Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  ( Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 1805/77 . ') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo d in ­ tervento detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805/77. ') In geval dat de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de be ­ palingen van Verordening (EEG) nr. 1805/77 . ') Where the products are stored outside the Member State where the intervention agency respon ­ sible for them is situated, these prices shall be adjusted in accordance with Regulation (EEC) No 1805/77 . ') SÃ ¥fremt produkterne er oplagrede uden for den medlemsstat, hvor det interventionsorgan , der lig ­ ger inde med produkterne, er hjemmehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr . 1805/77 . No L 61 / 16 Official Journal of the European Communities 7 . 3 . 81 IRELAND 178,600 185,000 185,000 Forequarters, straight cut at 10th rib, from : Heifers 2 Steers 1 Steers 2 Hindquarters, straight cut at third rib, from : Heifers 2 Steers 1 Steers 2 235,200 241,000 241,000 ITALIA  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 170,000 Vitelloni 2 163,000  Quarti posteriori, taglio a 5 costole, detto pistola, provenienti dai : Vitelloni 1 256,000 Vitelloni 2 245,800 NEDERLAND 185,000 177,000  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren, le kwaliteit Vaarzen, le kwaliteit  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren, le kwaliteit Vaarzen , le kwaliteit 243,000 232,000 UNITED KINGDOM A. Great Britain 1 59,000 1 59,000 1 57,000  Forequarters, straight cut at 10th rib, from : Steers M Steers H Heifers M/H  Hindquarters, straight cut at third rib, from : Steers M Steers H Heifers M/H 261,000 261,000 258,300 B. Northern Ireland 159,000 1 59,000 1 59,000 153,600  Forequarters, straight cut at 10th rib, from : Steers L/M Steers L/H Steers T Heifers T  Hindquarters, straight cut at third rib, from : Steers L/M Steers L/H Steers T Heifers T 261,000 261,000 261,000 253,700